Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of obstructing governmental administration in the second degree (Penal Law § 195.05). Defendant’s "acts constituted a knowing, physical interference with and disruption of the official function * * * being performed by [the officer]” (People v Tarver, 188 AD2d 938, lv denied 81 NY2d 893; see, People v Case, 42 NY2d 98, 102; People v Ravizee, 146 Misc 2d 679, 682-683).
We have examined defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Ontario County Court, Sirkin, J. — Assault, 2nd Degree.) Present — Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.